internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom p si 4-plr-115988-98 date date re legend donor trust company company trustee trustee trustee father cousin cousin tin father-in-law organization organization child child child this is in response to your letter of date and prior correspondence in which you requested rulings concerning the income gift estate and generation-skipping_transfer_tax consequences of a proposed partition of a_trust donor created trust in trust’s corpus consists primarily of stock in corporation trust is irrevocable and trustee trustee and trustee are the current co-trustees of trust plr-115988-98 section dollar_figure of the trust provides the trustees with the discretion to distribute income or principal section dollar_figure also provides that amounts of net_income capital_gains or other proceeds or amounts of principal not paid out to a beneficiary are to be accumulated and added to principal except for the payments to charitable beneficiaries a payment of income or principal is to be made only among members of the lowest numbered class defined in sec_3 of the trust that at the time of the payment has one or more living individual beneficiaries such payment among the members of the class of individual beneficiaries and charitable beneficiaries need not be equal either at the time of payment or at any future time and may be to one to all or to any number of members of any class with no right vested or otherwise on the part of any individual beneficiary or charitable_beneficiary to claim any benefit at any time against the trustees or the trust estate all determined by the trustees in their sole discretion section dollar_figure provides that the payments of income or principal may be made to any one or more members of the lowest numbered of the classes of individual beneficiaries described in sec_3 that has one or more representatives then living and or to any one or more members of the class of charitable beneficiaries described in sec_3 sec_3 lists the potential beneficiaries sec_3 i provides that the class one beneficiaries include donor’s issue then living all spouses of the then living issue of donor and all spouses of then deceased issue of donor sec_3 ii provides that the class two beneficiaries are the issue of donor’s father father who are then living and all spouses of then living issue of father and all spouses of then deceased issue of father and the issue of cousin deceased who are then living all spouses of then living issue of cousin and all spouses of then deceased issue of cousin and the issue of cousin deceased who are then living all spouses of then living issue of cousin and all spouses of then deceased issue of cousin sec_3 iii provides that the class three beneficiaries are the issue of donor’s father-in-law father-in-law who are then living all spouses of then living issue of father-in-law and all spouses of then deceased issue of father-in-law sec_3 iv provides that the class four beneficiaries are the persons who would be determined to be the heirs-at-law of the last survivor of all members of class one who leave heirs then living or if there are no such heirs then such heirs of the last survivor of class two who leaves heirs then living or if there are no such heirs then such heirs of the survivor of class three who leaves heirs then living plr-115988-98 sec_3 v provides that the class five beneficiaries are the employees directors and officers of company and company or any subsidiary or successor corporations sec_3 provides that the potential charitable beneficiaries are corporations associations and institutions that are organized and operated exclusively for religious charitable literary and educational_purposes and are described in sec_501 of the internal_revenue_code in addition organization and organization are specified as potential charitable beneficiaries sec_3 provides that the discretionary powers of distribution of principal and income shall be broad enough to permit complete distribution of all the trust assets at any time section dollar_figure provides that if the trust is not terminated sooner it shall terminate twenty-one years after the death of the survivor of all persons described in sec_3 as potential individual beneficiaries in all of classes one to three inclusive as such person would be determined as of the date the trust was executed at that time the trust is to be distributed in the discretion of the trustees to any member of the class of individual beneficiaries and charitable beneficiaries then eligible to receive distributions section dollar_figure provides that any trustee or any beneficiary or other person may disclaim or renounce in whole or in any part or portion any interest right power or discretion by written instrument filed with the trustee in the event of any renunciation or disclaimer of any interest in the trust the interest disclaimed is to be disposed of in the manner provided for or permitted under the trust as though the interest did not exist in the event of any renunciation or disclaimer of any power duty privilege or discretion by any trustee the same is to cease to exist unless otherwise expressly provided in the instrument of disclaimer or renunciation not merely as to the person renouncing the same but also as to any successor and forever sec_5 provides the trustees with the authority to divide the trust and to determine values and designate particular assets to a beneficiary sec_5 also authorizes the trustee to assign like or unlike properties to different beneficiaries or trusts to create or hold undivided interests in any property of the trust and to make distributions and payments in cash or in_kind or both the trustees propose to divide the trust into three separate trusts one trust for the benefit of each of donor’s three children child child and child and their respective issue the trusts are to be known as the child family_trust the child family_trust and the child family_trust trustee will be the initial trustee of the child family_trust and all of the dispositive terms of the child family_trust will be identical to trust except that the trustee will not be permitted to make distributions from the child family_trust to child her spouse her issue or any spouse of her issue plr-115988-98 and to child his spouse his issue or any spouse of his issue until the death of the last survivor of child his spouse his issue and any spouse of his issue thus distributions will be limited to child and his family and charitable beneficiaries described in the governing instrument of trust if not sooner terminated then on the death of the last survivor of child his spouse his issue and any spouse of his issue the child family_trust will terminate and will be divided equally between the child family_trust and the child family_trust as are then in existence if any trustee will be the trustee of the child family_trust and all of the dispositive terms of the child family_trust will be identical to trust except no trustee will be permitted to make distributions from the child family_trust to child his spouse his issue or any spouse of his issue and to child his spouse his issue or any spouse of his issue until the death of the last survivor of child her spouse her issue and any spouse of her issue thus distributions will be limited to child and her family and charitable beneficiaries described in the governing instrument of trust if not sooner terminated then on the death of the last survivor of child her spouse her issue and any spouse of her issue the child family_trust will terminate and will be divided equally between the child family_trust and the child family_trust as are then in existence if any trustee will be the trustee of the child family_trust and all of the dispositive terms of the child family_trust will be identical to trust except no trustee will be permitted to make distributions from the child family_trust to child his spouse his issue or any spouse of his issue and to child her spouse her issue or any spouse of her issue until the death of the last survivor of child his spouse his issue and any spouse of his issue thus distributions will be limited to child and his family and charitable beneficiaries described in the governing instrument of trust if not sooner terminated then on the death of the last survivor of child his spouse his issue and any spouse of his issue the child family_trust will terminate and will be divided equally between the child family_trust and the child family_trust as are then in existence if any all of three trusts must terminate in all events no later than the date prescribed in dollar_figure of trust discussed above on termination the corpus will be distributed at the discretion of the trustees to any member of the class of individuals and charitable beneficiaries then entitled to receive distributions from that trust in addition to the partition each of the trustees will enter into an operating_agreement operating_agreement that will govern the administration of the stock in company held by each partitioned trust donor will also become a party to the agreement the operating_agreement provides that following the division of trust the trustees intend to coordinate certain of their activities in order to preserve the equity and voting position with respect to the stock in company that was held by trust before the division plr-115988-98 paragraph of the operating_agreement provides that all of the voting rights associated with the shares of company held by the trusts shall be exercised as follows a b all of the company stock held in the trusts shall be voted as a block in connection with any matter coming before the shareholders of company the voting of the block in connection with any matter coming before shareholders of company shall be determined according to the following procedures i for each of the trusts there shall be determined the number of votes associated with the shares of company held by the trust that may be cast in connection with such matter coming before the shareholders of company the sum of the trust votes for the trusts is referred to herein as the aggregate votes ii a majority of the aggregate votes shall control how the block is voted for such purposes the trustee of a_trust shall have a number of votes equal to the trust votes for such trust paragraph of the operating_agreement provides that no trust shall sell exchange distribute or otherwise transfer during any calendar_year more than percent of company stock held by the trust at the beginning of the year without the approval of the trustees of the other trusts in addition any sale shall be subject_to the provisions of paragraph of the operating_agreement paragraph provides that any trust wishing to sell or exchange any company stock or any distributee from any trust who wishes to sell any stock that was at any time held by any of the trusts whether to a permitted transferee or a non-permitted transferee as defined in article of the bylaws of company shall give advanced written notice thereof to the trusts and all issue of donor who will have options to acquire the stock afterwards the parties described in paragraph a and b shall have the option to purchase the shares of stock to the maximum extent allowed by article of the bylaws of company the shares may be purchased at a price equal to the lesser_of the per-share price in the purchase offer and the value per share determined by an appraisal on behalf of the esop of company paragraph a provides that the child of donor for whose family the trust that has proposed to sell or exchange the stock in corporation is primarily administered or that previously distributed the stock to a distributee who has proposed to sell or exchange the stock shall have first option purchase the shares if the child is not living the issue of the child shall have the first option to purchase the shares on a per-stirpital plr-115988-98 basis any such option may be assigned in whole or in part by its holder to any issue of the child any trust that has one or more issue of the child as its primary beneficiaries or any other entity that is directly or indirectly controlled by one or more such issue paragraph b provides that to the extent that the first option provided for in paragraph a is not exercised within days after the provision of notice as required above then the trusts other than the trust that has proposed to sell or exchange the company stock or that previously distributed company stock to a distributee who has proposed to sell or exchange the company stock shall each have the second option to purchase one-half the remaining portion of the stock and if one such trust does not exercise its second option to purchase the remaining portion of the stock within days of the expiration of the first option the other trust shall have the option to purchase the remaining portion of the stock withing days of the expiration of the second option paragraph further provides that if all of the preceding options are not exercised with respect to the company stock within the time allotted the proposed sale_or_exchange may proceed at the price and on the terms and conditions stated in the bona_fide purchase or exchange_offer but must be completed within days after the notice required in the paragraph above donor agrees to exercise any authority that he may have under article of the bylaws of company discussed below to preserve the order of priority of the options set forth in the operating_agreement article of company 1’s bylaws pertains to the sale of company stock to a non-permitted transferee if any shareholder transfers or attempts to transfer any shares of common_stock to a non-permitted transferee the transfer gives rise to certain the purchase options article lists the individuals that have the option to purchase the stock and also lists the order and time that the option may be exercised generally the family_member who is most closely related to the transferee has the first option to purchase the stock if the family_member fails to exercise the option within the allowed time other more remote family members have the right to purchase the stock and if they fail to purchase the stock company has the right to purchase the stock if company fails to purchase the stock the stock may be sold to a non-permitted transferee if donor is classified as a transferor as that term is defined in article he can specify a different priority with respect to the order of the parties that may exercise the option to purchase the stock under the bylaws donor is classified as a transferor and therefore has the power to modify the priority of the rights of first refusal the trustees have represented that there have been no additions to trust after date the trustees have requested the following rulings plr-115988-98 the proposed division will not cause any distribution from or termination of any interests in the trust to be subject_to the generation-skipping_transfer_tax under sec_2601 of the internal_revenue_code the proposed division will not cause the trust the family trusts or any beneficiary to recognize any gain_or_loss from a sale_or_other_disposition of property under sec_61 or sec_1001 the proposed division will not cause any beneficiary to be considered as having made a taxable gift and will not constitute a taxable gift to any beneficiary under sec_2501 the basis and holding periods in each asset transferred to the family trusts from the trust will for tax purposes be the same as the trust’s basis and holding_period in each such asset at the time of transfer under sec_1015 and sec_1223 the donor’s participation as a party to the operating_agreement is not a retained right or power within the meaning of sec_2036 and sec_2038 ruling_request sec_2601 imposes a tax on every generation-skipping_transfer made by the transferor to a skip_person sec_2611 defines a generation-skipping_transfer as a taxable_termination a taxable_distribution or a direct_skip section b a of the tax_reform_act_of_1986 the act vol c b and sec_26_2601-1 of the generation-skipping_transfer_tax regulations provide that the generation-skipping_transfer_tax gstt shall not apply to any generation-skipping_transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that any trust in existence on date will be considered an irrevocable_trust except as provided in sec_26 b ii b or c which relate to property includible in a grantor's gross_estate under sec_2038 and sec_2042 in the present case the trust is considered to have been irrevocable on date because neither sec_2038 nor sec_2042 apply sec_26_2601-1 provides that if an addition is made after date to an irrevocable_trust which is excluded from chapter the generation- skipping transfer_tax by b a of the act a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the provisions of chapter plr-115988-98 a modification of a_trust that is otherwise exempt from the generation-skipping_transfer_tax under the act will generally result in a loss of its exempt or grandfathered status if the modification changes the quality value or timing of any powers beneficial interests rights or expectancies originally provided for under the terms of the trust in the present case trust will be partitioned into three trusts one trust for the benefit of each child of donor and that child’s family_trust currently has three trustees trustee trustee and trustee and under the plan of partition each of the current trustees will be a trustee of one of the partitioned trusts with respect to the stock in company held by the partitioned trust the sale of this stock will be governed by the terms of the operating_agreement trust was irrevocable on date and the trustees of trust have represented that there have been no additions constructive or otherwise to trust after date under sec_3 the trustees have broad discretionary power to distribute or accumulate income and principal of the trust among the beneficiaries defined in sec_3 of the trust agreement furthermore sec_5 provides the trustees with the authority to divide the trust and to determine values and designate particular assets to a beneficiary sec_5 also authorizes the trustee to assign like or unlike properties to different beneficiaries or trusts to create or hold undivided interests in any property of the trust and to make distributions and payments in cash or in_kind or both based on the facts submitted and the representations made we conclude that the proposed division will not alter the quality value or timing of interests under the original trust will not confer any additional powers or beneficial interests upon any of the beneficiaries and will not create any additional generation-skipping transfers or increase the amount of generation-skipping transfers accordingly the proposed division will not cause any distribution from or termination of any interests in the trust to be subject_to the generation-skipping_transfer_tax under sec_2601 ruling_request sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a of the code the gain_or_loss realized from the plr-115988-98 conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained 499_us_554 concerns the issue of when a sale_or_exchange has taken place that results in realization of gain_or_loss under sec_1001 in cottage savings a financial_institution exchanged its interests in one group of residential mortgage loans for another lender’s interests in a different group of residential mortgage loans the two groups of mortgage loans were considered substantially identical by the agency that regulated the financial_institution the supreme court concluded that sec_1_1001-1 reasonably interprets sec_1001 and an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different cottage savings u s pincite in defining materially different for purposes of sec_1001 the court stated that properties are different in a sense that is material so long as their respective possessors enjoy legal entitlements that are different in_kind or extent id pincite the court held that mortgage loans made to different obligors and secured_by different homes embodied distinct legal entitlements and that the taxpayer realized losses when it exchanged the loans id pincite thus in order for a transaction to result in a sec_1001 taxable_event the transaction must be a sale exchange or other_disposition and if an exchange the exchange must result in the receipt of property that is materially different as defined in cottage savings supra from the disposed property in this case the first element will not be present because the beneficiaries of the family trusts do not acquire their interests in those trusts as a result of an exchange of their interests in the trust but instead by reason of the authority granted to the trustees of trust by the donor at the time trust was created to divide the trust further it is represented that trustee trustee and trustee are not related or subordinate parties within the meaning of code sec_672 to the donor any of the donor’s issue or the spouse of any of the donor’s issue accordingly the fact that each new family_trust will have a sole trustee who was selected by the donor’s child for whose family that family_trust is primarily administered will not have any consequences under sec_61 or sec_1001 each sole trustee of a family_trust will be required to continue to exercise the same standard of fiduciary responsibility as the trustees previously exercised with respect to the trust finally the execution of the operating_agreement by each family trust’s trustee and the donor will not have any consequences under sec_61 or sec_1001 plr-115988-98 therefore the trust the three family trusts and the beneficiaries of these trusts will not realize gain_or_loss under sec_1001 or income under sec_61 as a result of the proposed transactions ruling_request sec_2501 imposes a tax on the transfer of property by gift by an individual sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if a gift is made in property the value thereof at the date of the gift shall be considered the amount_of_the_gift in this case the interest of each beneficiary will remain the same after the proposed division except as specifically contemplated in the trust instrument accordingly based on the facts submitted and the representations made we conclude that the proposed division will not cause any beneficiary to be considered as making a taxable gift under sec_2501 ruling_request sec_1015 provides that if a property is acquired by a transfer in trust other than by a transfer in trust by a gift bequest or devise the basis shall be the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on the transfer sec_1_1015-2 provides that in the case of property acquired by transfer in trust other than by a transfer in trust by a gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor upon such transfer under the law applicable to the year in which the transfer was made in addition the principles in sec_1_1015-1 concerning the uniform basis are applicable in determining the basis_of_property where more than one person acquires an interest in property by transfer in trust sec_1_1015-1 provides that property acquired by gift has a single or uniform basis although more than one person may acquire an interest in the property the uniform basis of the property remains fixed subject_to proper adjustment for items under sec_1016 and sec_1017 because the proposed division of trust will not result in the realization of gain_or_loss under sec_1001 or income under sec_61 the basis of the assets held in the three separate trusts the child family_trust the child family_trust and the child family_trust will be the same as the basis those assets would have had in the hands of the trustees of trust plr-115988-98 sec_1223 provides that in determining the period for which the taxpayer has held property however acquired there shall be included the period for which such property was held by any other person if under chapter of the code such property has for purposes of determining gain_or_loss from its sale by the taxpayer the same basis in whole or in part in the taxpayer’s hands as it would have in the hands of the other person as noted above the basis of the assets held by the three partitioned trusts will be the same as the basis would be if trust continued to hold the assets accordingly under sec_1223 the holding_period of the assets in each of the partitioned trusts will include the holding periods of those assets in trust ruling_request sec_2036 provides that a decedent's gross_estate includes the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or any period that does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_2038 provides that the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the decedent acquired such power to alter amend revoke or terminate or were any such power is relinquished during the 3-year period ending on the date of the decedent's death in this case as part of the operating_agreement donor has agreed to exercise any authority that he may have under article of the bylaws of company in a manner that will preserve the priority of the options to purchase the shares of company under article of the bylaws of company if donor is classified as the transferor with respect to certain stock of company and there is an offer to purchase the stock donor may specify a different priority with respect to the order of the parties that may exercise the right to acquire the stock based on the fact submitted and the representations made we conclude that donor’s participation as a party to the plr-115988-98 operating_agreement is not a retained right or power within the meaning of sec_2036 and sec_2038 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely yours assistant chief_counsel passthroughs and special industries by george masnik chief branch enclosure copy for sec_6110 purposes
